EXHIBIT 10.2

EXCLUSIVE LICENSE AGREEMENT

Table of Contents

 

Article

        Page I.    DEFINITIONS    1 II.    GRANT OF RIGHTS    4 III.   
ROYALTIES AND PAYMENTS    6 IV.    REPORTING, PAYMENT AND MARKING    8 V.   
ADDITIONAL PATENT APPLICATIONS AND RIGHT TO FILE SUIT    10 VI.    DURATION AND
TERMINATION    12 VII.    ADDRESSES    14 VIII.    CONFIDENTIAL INFORMATION   
15 IX.    ENTIRE AGREEMENT    16 X.    ASSIGNMENT    16 XI.    REPRESENTATIONS
AND WARRANTIES    17 XII.    INDEMNIFICATION    18 XIII.    PUBLICITY AND NEWS
RELEASES    18 XIV.    MISCELLANEOUS    19

 

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (“Agreement”) is entered into by and between
THE BOARD OF REGENTS of THE UNIVERSITY OF TEXAS SYSTEM (hereinafter “BOARD”), a
governing board established under the laws of the State of Texas, THE UNIVERSITY
OF TEXAS SYSTEM CANCER CENTER (hereinafter “UTSCC”), a component institution of
The University of Texas System (hereinafter “System”) and ARGUS PHARMACEUTICALS,
INC. (hereinafter “LICENSEE”), a Delaware corporation, whose address is 2170
Buckthorne Place, Suite 350-A, The Woodlands, Texas 77380 and shall be effective
as of the effective date as provided for hereinafter.

WITNESSETH:

WHEREAS, BOARD is the owner of the BOARD Patent Rights and BOARD Technical
Information, as hereinafter defined, conceived, discovered, or reduced to
practice by UTSCC; and

WHEREAS, LICENSEE is desirous of obtaining a world-wide non-assignable (except
as expressly provided herein), royalty-bearing exclusive license, with the right
to grant sublicenses, under the BOARD Patent Rights and BOARD Technical
Information; and

WHEREAS, LICENSEE desires the right to use the names Board of Regents, The
University of Texas System, M. D. Anderson Hospital and Tumor Institute, and The
University of Texas System Cancer Center for the purposes set forth herein; and

WHEREAS, BOARD desires to grant LICENSEE such a world-wide exclusive license,
and the right to use such names, under the following terms and conditions;

NOW, THEREFORE, in consideration of the foregoing, and the covenants and
promises contained herein, the sufficiency of which are hereby acknowledged by
the parties, BOARD, UTSCC and LICENSEE hereby agree as follows:

I.

DEFINITIONS

A. The term “Researchers/Inventors” when used herein shall mean Roman
Perez-Soler, M.D., Waldemar Priebe, Ph.D., Reeta T. Mehta, Ph.D., Kapil Mehta,
Ph.D. and/or Gabriel Lopez-Berestein, M.D.

 

- 1 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

B. The term “Licensed Subject Matter” shall mean liposomal encapsulated Nystatin
and other liposomal encapsulated polyene antibiotics (except amphotericin B),
liposomal encapsulated Anthracyclines, and liposomal encapsulated retinoids,
together with any invention, discovery, know-how, process, procedure, method,
protocol, formula, technique, software, design, drawing, data, devices,
specifications, sketches or other technical information related thereto
conceived, discovered, or reduced to practice by the Researchers/Inventors, as
of the date hereof, irrespective of whether other persons jointly participate in
such conception, discovery or reduction to practice, and Related Technology (as
defined in Paragraph I.C. herein) to be conceived, discovered, or reduced to
practice as the result of funding provided under LICENSEE’s sponsored research
program, as provided in the Research and Development Contract (“R & D Contract”)
between LICENSEE and UTSCC, attached hereto as Exhibit I and incorporated
herein, and all processes, compositions, uses and Products resulting therefrom.
The term “Licensed Subject Matter” shall include the patents, patent
applications and areas of research listed on Schedule I which is attached to
this Agreement and incorporated herein by reference for all purposes.

C. The term “Related Technology” when used herein shall mean any invention,
discovery, know-how, trade secret, or technical information conceived,
discovered, or reduced to practice as the result of funding under and during the
term of the R & D Contract.

D. The term “BOARD Patent Rights”, when used herein, shall mean those United
States and foreign patents and patent applications or prospective patent
applications, which relate to the Licensed Subject Matter (as defined in
Paragraph I. B. herein), any technology that is an infringement thereof (except
as provided in Paragraph 5.5 of the R & D Contract), and Improvements (as
defined in Paragraph I. L. herein) that are the subject of any patent or patent
application, in which BOARD now has or in the future acquires any interest
during the term of this Agreement or during the term and arising as a result of
the R & D Contract.

E. The term “BOARD Technical Information”, when used herein, shall mean all
Licensed Subject Matter and all Improvements that are not subsumed within the
BOARD Patent Rights.

F. The term “Licensed Patented Product or Process”, when used herein, shall mean
any product, apparatus, or process made, used, or marketed or sold in any
country where such product, apparatus or process is covered by the claims of an
issued patent or a pending patent application included within the BOARD Patent
Rights, together with any product made by the use of any process in any country
in which such process or apparatus is covered by the claims of an issued patent
or a pending patent application included within the BOARD Patent Rights.

 

- 2 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

G. The term “Licensed Non-Patented Product or Process”, when used herein, shall
mean any product, apparatus or process utilizing or relating to the Licensed
Subject Matter which is manufactured, used, marketed or sold with the use of any
BOARD Technical Information which does not utilize any BOARD Patent Rights,
together with any product utilizing the Licensed Subject Matter which is
manufactured by a process or apparatus which uses any BOARD Technical
Information and which does not utilize any BOARD Patent Rights.

H. The term “Process” when used herein shall mean and include the manufacturing
and utilization of the Licensed Patented Products or Licensed Non-Patented
Products for diagnostic or therapeutic purposes.

I. The term “Product” when used herein shall mean any Licensed Patented Product
or Process, and/or any Licensed Non-Patented Product or Process, as said terms
are defined herein.

J. The term “Net Sales”, when used herein, shall mean the amount received or
collected by LICENSEE from commercial sales or other use or disposition for
value (including any marketing fees paid to LICENSEE in connection with sales of
Products, but not including proceeds received from the sale of marketing rights
as described in Paragraph III.A.3 hereof), in bona fide arms-length
transactions, less (i) cash, trade and/or quantity discounts, (ii) amounts
repaid or credited by reason of rejections, defects or returns or because of
retroactive price reductions, (iii) freight, transportation and freight
insurance (iv) sales and use taxes and (v) other charges which, under generally
accepted accounting principles, are deemed to be incidental to the sale.

K. The term “Subsidiary” shall mean a corporation, partnership, association,
trust or other legal entity which owns, controls, is owned or controlled by, or
is under common ownership or control of, a party to this Agreement. For purposes
of this definition, “control” shall mean the ownership of such number of
outstanding shares or other interests aggregating more than 50% of the ordinary
voting power for the election of directors or the exercise of control of such
entity.

L. The term “Improvement” where used herein means any change or modification to
the Licensed Subject Matter, and any compositions, Products and uses resulting
therefrom (together with all other patents and patent applications, including
any division, continuation, continuation-in-part or reissue thereof, or
substitute therefor and the patents that may issue from such changes or
modifications), conceived, discovered, or reduced to practice, in whole or in
part by the Researchers/Inventors, irrespective of whether other persons jointly
participate in such conception, discovery or reduction to practice, to the
extent that such change or modification relates to the Licensed Subject Matter.

 

- 3 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

II.

GRANT OF RIGHTS

A. BOARD hereby grants to LICENSEE and its Subsidiaries, for the term of this
Agreement (subject to the provisions of Paragraph VI.C. herein), an exclusive,
world-wide license, including the right to grant sublicenses, under (1) the
BOARD Patent Rights, (2) the BOARD Technical Information, excluding from (1) and
(2) those Improvements first conceived after the termination of the R & D
Contract, and (3) Related Technology, to manufacture, use, market and sell any
Product throughout the United States of America, its territories and possessions
and in all foreign countries.

B. UTSCC and BOARD hereby grant to LICENSEE a right of first refusal to an
exclusive, world-wide, royalty bearing license for Improvements first conceived
after the termination of the R & D Contract but before the termination of this
Agreement, provided that the rights to such Improvements are not already owned
by a third party. UTSCC and BOARD agree that they shall (1) refrain from
disclosing such Improvements to third parties (except as provided in Article V
herein) or entering into negotiations or agreements with third parties with
regard to the disposition of an Improvement except as otherwise expressly
permitted by this Agreement; and (2) give LICENSEE prompt written notice of any
such Improvement, which notice shall specify all relevant technical and
scientific information pertaining to the Improvement in sufficient detail to
permit LICENSEE to reasonably assess its interest in the Improvement and UTSCC’s
projected research funding requirements, if any (the “Improvement Notice”). If
LICENSEE delivers notice to UTSCC of its interest in an Improvement (“Notice of
Interest”) within 15 days after delivery of the Improvement Notice, LICENSEE and
UTSCC shall undertake negotiations for the acquisition by LICENSEE of rights to
such Improvement. If LICENSEE fails to deliver a timely Notice of Interest, or
if UTSCC, Board and LICENSEE fail to enter into a written agreement within 60
days after delivery of the Notice of Interest or such additional time as may be
agreed to by the parties, Board and UTSCC shall be free to consult with and
license such Improvement to any other firm and LICENSEE shall have no further
rights to the Improvement. BOARD and UTSCC shall not enter into any agreement
with any other party unless such agreement is, overall, more favorable to UTSCC
than the last offered by LICENSEE.

C. BOARD and UTSCC hereby grant to LICENSEE the right to use the names “Board of
Regents, The University of Texas System”, “M. D. Anderson Hospital and Tumor
Institute” and “The University of Texas System Cancer Center” (“Names”) to the
extent necessary to enforce and protect LICENSEE’S rights under Board Patent
Rights; and subject to the written approval of UTSCC and, where required, BOARD,
to use the Names for such other purposes as UTSCC and BOARD shall permit and
may, under law, allow ; provided however, that LICENSEE shall not be obligated
to use such Names in any manner.

 

- 4 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

D. BOARD and UTSCC hereby grant to LICENSEE the right of access to, during
normal business hours, and the use of, all experimental or other data which
relate in any manner to the BOARD Patent Rights or the BOARD Technical
Information, including without limitation, all data which BOARD has provided to
the United States Patent Office, the Food and Drug Administration (FDA) or any
other state, federal, foreign or local regulatory authority which relate in any
manner to the BOARD Patent Rights or the BOARD Technical Information, and BOARD
and UTSCC agree that they will not use, or permit the use of, such information
and data, nor do anything else which will adversely affect LICENSEE’S rights
under this Agreement in any manner. BOARD and UTSCC shall cooperate fully with
LICENSEE, at LICENSEE’S expense, in order to obtain the regulatory approval of
any state, federal, foreign or local authority which now is or later becomes
necessary to develop manufacture, use, market or sell any Product. Such
cooperation shall include, but not be limited to, obtaining all necessary
regulatory approvals which are now required, or may in the future be required to
manufacture, use, market or sell any Product for use in any application thereof.
BOARD and UTSCC shall execute any and all documents reasonably necessary to
obtain such approvals upon request by LICENSEE. LICENSEE shall reimburse BOARD
and UTSCC for any reasonable out-of-pocket costs, plus overhead not to exceed
50% of out-of-pocket costs, including attorneys’ fees, incurred by BOARD and
UTSCC in connection with such cooperation. At such time as clinical trials are
commenced, LICENSEE agrees that it will enter into an appropriate agreement with
UTSCC regarding the conduct of such trials but LICENSEE shall not be required to
conduct such trials at UTSCC.

E. UTSCC shall promptly provide LICENSEE and shall continue to provide LICENSEE,
during the term of this Agreement, with all information relating to
(i) pharmacological, toxicological or clinical data, (ii) synthetic,
formulative, manufacturing or analytical data, and (iii) such other chemical,
physical or biological data which UTSCC may now or in the future possess or
control which relates in any manner to the Licensed Subject Matter or
Improvements, except for that information made confidential by law or prior
agreement.

F. The parties recognize that LICENSEE may encounter patents or other
proprietary rights held by third parties which dominate activities covered by
the BOARD Patent Rights or BOARD Technical Information, and that cross-licenses
between the BOARD (or LICENSEE) and such third parties may be necessary in order
to enable LICENSEE to exercise the rights granted under this Agreement. In that
event, LICENSEE has the right to enter into cross-licensing agreements with
third parties and to grant cross-licenses under any or all of the BOARD Patent
Rights or BOARD Technical Information, provided:

1. BOARD and UTSCC are consulted beforehand and are reasonably satisfied that
the third party does in fact hold a patent or own other proprietary rights that
limits LICENSEE’s ability to exercise the rights granted herein.

 

- 5 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

2. In BOARD’s and UTSCC’s reasonable judgement, the rights received by LICENSEE
under such cross-licensing agreement cover only Licensed Patented Products or
Processes or Licensed Non-Patented Products or Processes and are not directed to
other products;

3. BOARD incurs no financial or legal liabilities under the cross-licensing;

4. Any money or the value of any equipment, including license issue fees (and
not including proceeds from sale of marketing rights as described in Paragraph
III.A.3.), received by LICENSEE in exchange for such cross-licensing is treated
as Net Sales for Products.

III.

ROYALTIES AND PAYMENTS

A. In consideration of the grant by BOARD to LICENSEE of this license, LICENSEE
shall pay to UTSCC as follows:

1. For each Licensed Patented Product or Process, an earned royalty as set forth
in the schedule below:

 

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

of the Net Sales made by LICENSEE or its Subsidiaries in all countries where a
patent included within the BOARD Patent Rights issues, or a patent application
included within the BOARD Patent Rights has been filed and is pending, with
claims covering such Licensed Patented Product or Process, until the expiration
or other termination of such patents or applications, or a determination of the
invalidity or unenforceability thereof by a court of final jurisdiction or the
determination that such patent will not issue.

For purposes of calculating royalties under the above schedule (under this
Paragraph III.A.1. and the following Paragraph III.A.2.), and for reporting
purposes hereunder, each separate therapeutic drug, regardless of application,
shall be considered a single licensed Product or Process, and all
non-therapeutic Products and Processes shall be considered in the aggregate as a
single licensed Product or Process.

2. An earned royalty of [**] the rate described in Paragraph III.A.1.,
hereinabove, for the same schedule of Net Sales for each Licensed Non-Patented
Product or Process by LICENSEE or its Subsidiaries during the term of this
Agreement. Further, and except as provided in Paragraph III.A.4., if a Licensed
Patented Product or Process becomes a Licensed Non-Patented Product or Process
(e.g. upon abandonment of a previously pending patent application), the royalty
basis shall include Net Sales of said Product or Process made when said Product
or Process was a Licensed Patented Product or Process.

 

- 6 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

3. An earned royalty of [**] of the royalty received by the LICENSEE or its
Subsidiaries from their sublicensees hereunder, such royalty to be measured upon
and based on the actual proceeds received by LICENSEE or its Subsidiaries under
the sublicense agreement and not the total Net Sales generated by the marketing
or distribution of the Products by the sublicensee. Such earned royalty shall be
due for as long as LICENSEE or its Subsidiary is receiving from the sublicensee
proceeds relating to the rights licensed hereunder, but not in excess of the
duration of this Agreement.

In addition, in the event LICENSEE transfers or sells any of the marketing
rights to any Product to a non-related corporation, firm, association,
partnership, or other entity, the proceeds from such sale of marketing rights is
hereby expressly excluded from the terms of this Article III, and no royalty
payments shall be due thereon, provided, however, that income to LICENSEE
derived from the sales of any Product by said entity, association, firm,
partnership or corporation shall be subject to the royalty provided in this
Paragraph III.A.3; and provided further, that the total royalty under Paragraphs
III.A.1., III. A.2. and III.A.3. shall not in any event exceed that amount which
would otherwise be due and payable under Paragraphs III.A.1. or III.A.2., as the
case may be, had such royalties been paid on the ultimate sale of such Product
in the marketplace.

4. In no event will LICENSEE be obligated to pay royalties under Paragraphs
III.A.1., III.A.2. or III.A.3 simultaneously for Net Sales of any particular
Product in any given country. A single royalty will be due on the sale of each
Product by LICENSEE or its Subsidiaries, no matter how many items in the BOARD
Patent Rights or BOARD Technical Information cover such Product. No royalty
shall be due or payable on a Licensed Patented Product or Process after the
BOARD Patent Rights covering said Licensed Patented Product or Process have
expired.

5. Earned royalties in the amount set out in Paragraph III.A.2. shall accrue in
each country only for the period that the LICENSEE is the exclusive commercial
source in that country of a Licensed Non- Patented Product or Process. The term
“exclusive commercial source” as used above shall mean that the LICENSEE is the
sole commercial source of the Licensed Non-Patented Product or Process in that
country and that there is no commercial product available in that country that
is substantially equivalent in market acceptance, except as may otherwise be
provided, brought about, or allowed by LICENSEE. If the LICENSEE believes that
it is not the exclusive commercial source of a Licensed Non-Patented Product or
Process in any designated country, then it shall also notify BOARD and provide
reasonable evidence thereto. Within 45 days of receipt of said

 

- 7 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

notice and evidence, BOARD shall notify the LICENSEE in writing of its
acceptance or rejection of the evidence as to the existence of another
commercial source. Upon acceptance by BOARD, the LICENSEE shall, as of said date
of acceptance, no longer have any obligation to pay royalties on Net Sales in
that country based on the amount set out in Paragraph III.A.2. herein. In such
event, the amount set out in Paragraph III.A.2. shall be reduced to an amount
equal to [**] of the applicable amount, and LICENSEE shall pay such reduced
royalty amount.

6. Except as provided in Paragraph VI. C., below, BOARD understands that, in
order to successfully market Products and Processes covered by this Agreement,
LICENSEE makes no warranty that it will market the Products or Processes covered
by this Agreement or, if LICENSEE does market any of such Products or Processes,
that they will be the exclusive means by which LICENSEE will participate in this
field. All business decisions relating to use, manufacture, sale or marketing of
Products covered under this Agreement will be within the sole discretion of
LICENSEE.

7. In the event that LICENSEE enters into a joint venture with another entity
and utilizes the rights granted herein in combination with the technology of
such entity or any of LICENSEE’s technology not subject to this Agreement, then
Net Sales for purposes of calculating royalties as provided in Paragraphs
III.A.1 or III.A.2. hereunder, as the case may be, shall be deemed to be
LICENSEE’s income received from such joint venture that is derived from
utilization of the rights granted herein.

8. Where a Product is not sold separately but is sold in combination with or as
part of other products, the Net Sales of the Product so sold shall be
calculated, for the purpose of computing royalties due, by applying to the total
selling price of the combination or composite product a fractional multiplier
having as its denominator the total selling price of the combined or composite
product (determined by generally accepted accounting principles) and as its
numerator the selling price of the included Product (similarly determined).

9. LICENSEE shall pay UTSCC cash bonuses of [**] for each NDA approved Product
conceived, discovered, or reduced to practice by the Researchers/Inventors.

IV.

REPORTING, PAYMENT AND MARKING

A. LICENSEE agrees to keep proper records and books of account in accordance
with generally accepted accounting principles, showing the sales upon which the
royalty payments of LICENSEE are based, and all other information necessary for
the accurate determination of payment to be made hereunder and to deliver to
UTSCC, within forty-five (45) days after each calendar quarter ending on
March 31, June 30, September 30 and December 31, a report showing the
information on which the payments herein provided are calculated and to
accompany each such report with the payments shown to be due thereby.

 

- 8 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

B. On reasonable written notice, UTSCC at its own expense, shall have the right,
exercisable only once in any calendar year, to have an independent certified
public accountant or an appropriate representative of UTSCC, reasonably
satisfactory to LICENSEE, inspect and audit the books and records of LICENSEE,
its Subsidiaries and its sublicensees during usual business hours of LICENSEE,
its Subsidiaries and its sublicensees for the sole purpose of, and only to the
extent necessary for, determining the correctness of payments due under this
Agreement. Such examination with respect to any fiscal year shall not take place
later than three years following the expiration of such period. If such
inspection and audit results in a discrepancy in the correctness of the payments
due under this Agreement in an amount in excess of five percent (5%) of the
monies due to UTSCC for any single quarter audited, LICENSEE shall pay any and
all costs or fees associated with said audit and charged to UTSCC by said
independent accounting firm, together with the corrected amount of royalty
payments due hereunder, or give notice of challenge or intent to challenge the
audit results, within thirty (30) days after LICENSEE’s receipt of the audit
results. Upon determination that such a challenge has failed, LICENSEE shall
make any required payments, as described in the preceding sentence, together
with interest thereon at the per annum prime rate announced or established by
Texas Commerce Bank, National Association, Houston, Texas during the period of
nonpayment or at the maximum rate allowed by law, whichever is lower.

C. Royalties based on Net Sales in any foreign country shall be payable to BOARD
in the United States in United States Dollars. Dollar amounts shall be
calculated using the foreign exchange rate, as published by the Wall Street
Journal (corrected for typographical errors), in effect for such foreign
currency on the last business day of each calendar quarter for which a report is
required. Where royalties are due for Net Sales in a country where, for reasons
of currency, tax or other regulations, transfer of foreign currency out of such
country is prohibited, LICENSEE has the right to place UTSCC’s royalties in a
bank account in such country in the name of and under the sole control of UTSCC;
provided, however, that the bank selected be reasonably acceptable to UTSCC and
that LICENSEE inform UTSCC of the location, account number, amount and currency
of money deposited therein. After UTSCC has been so notified, those monies shall
be considered royalties duly paid to UTSCC, will be completely controlled by
UTSCC, and LICENSEE will have no further responsibility with respect thereto.

D. All foreign taxes on royalty payments hereunder, imposed upon or required to
be withheld from such royalty payments by LICENSEE, its Subsidiaries or its
sublicensees, shall be deducted from such payments (but not in excess of BOARD
royalties).

 

- 9 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

LICENSEE shall make timely payment of such foreign taxes and evidence of such
timely payment shall be delivered to BOARD at the time of the reports with
respect to such royalty payments. LICENSEE agrees, however, to assist BOARD in
recovering or preventing the levy or withholding of any such taxes, provided
that LICENSEE shall be reimbursed for its out-of-pocket expenses incurred in
rendering any such assistance.

E. LICENSEE agrees to mark all Licensed Patented Products or Processes sold by
it or its sublicensees covered by the BOARD Patent Rights with appropriate
patent marking, such marking to be agreed upon between the parties hereto, and
where there is a copyright interest to be protected, to provide notice of
copyright for the Product sufficient to maintain legal claim to copyright in the
country of origin of such Product.

V.

ADDITIONAL PATENT APPLICATIONS AND RIGHT TO FILE SUIT

A. 1. LICENSEE shall reimburse BOARD for its reasonable out-of-pocket costs,
including attorneys’ fees, of filing and prosecuting the existing patents or
patent applications included in Schedule I attached hereto.

2. BOARD shall file additional patent applications in the United States and in
any foreign countries in which LICENSEE notifies BOARD that LICENSEE desires
applications relating to the Licensed Subject Matter to be filed, and such
additional patent applications, and patents issuing thereon, shall be included
within the BOARD Patent Rights, or, with prior approval of BOARD, LICENSEE may
file any particular patent application. LICENSEE shall reimburse BOARD for its
reasonable out-of-pocket costs, including attorneys’ fees, of filing and
prosecuting such additional patent applications. BOARD, at its expense, shall be
free to file in any foreign country not elected by LICENSEE, provided that BOARD
provides LICENSEE with thirty (30) days advance written notice of its desire to
file for any such patent and that no filing deadline would be missed by such
notice. If LICENSEE does not notify BOARD within such time period of its desire
to have BOARD file for a patent on LICENSEE’s behalf, then the patent rights
associated with such filing shall not be licensed under this Agreement.

3. BOARD shall have the full and complete control over the prosecution of such
domestic and foreign patent applications, but shall keep LICENSEE advised as to
such patent prosecution by supplying to LICENSEE copies of any official actions,
amendments, responses and other correspondence, including copies of patents or
other material referred to or cited therein, within a reasonable period of time
after receipt or filing thereof by BOARD.

 

- 10 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

4. In the event that BOARD elects not to file or prosecute a patent application
relating to the Licensed Subject Matter, LICENSEE shall have the right to file
and prosecute any such application at its own expense and such application shall
be included in BOARD Patent Rights and subject to the terms of this Agreement.

B. 1. LICENSEE shall have the right, exercisable at LICENSEE’s sole discretion,
to file and control the prosection of any and all suits seeking to enjoin or
recover damages from any and all infringers of any patent which is then included
within the BOARD Patent Rights or any proprietary Rights within the BOARD
Technical Information, and shall have the right to join BOARD as a party in any
such suit filed by LICENSEE. LICENSEE shall bear the expense of any such suit,
and any amounts recovered, whether by final judgement, settlement or otherwise,
as a result of such suit shall be the sole property of LICENSEE, the net
proceeds of which (after deductions for attorney’s fees and other reasonable
expenses incurred in conjunction with such proceedings) shall be subject to the
royalty and reporting provisions of Articles III and IV, and treated as
additional Net Sales of a single Product.

2. In the event that LICENSEE shall not institute or prosecute any suit to
enjoin or recover damages from any infringer, BOARD may do so at its sole
expense, provided BOARD has first given LICENSEE 60 days’ advance notice of its
intention to take such action and, provided further, that LICENSEE has not
itself taken or advised BOARD of its intent to take appropriate action during
such 60-day period. Any amounts recovered in an action brought by BOARD, whether
by final judgement, settlement or otherwise in any such suit shall be the sole
property of BOARD.

3. LICENSEE and BOARD agree that neither will settle any action commenced by it
in a manner that is prejudicial to any BOARD Patent Rights or BOARD Technical
Information without the other party’s prior written approval. BOARD and LICENSEE
each agree that it will promptly notify the other of any infringement or
potential infringement of any BOARD Patent Rights or BOARD Technical Information
which comes to its attention.

4. In any suit or dispute involving any infringement, BOARD and LICENSEE shall
cooperate fully, and upon the request of the party bringing suit, the other
party shall make available all appropriate personnel and all relevant records,
papers, information, samples, specimens, and the like which may be relevant and
in its possession or control. In the event a court of final jurisdiction
determines that the BOARD Patent Rights (or any portion thereof) are invalid or
unenforceable, no further royalty payment on the Product arising from the
invalid or unenforceable Board Patent Rights or such portion thereof (as
applicable), shall be due or owing hereunder.

 

- 11 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

5. Except as otherwise provided in this Paragraph V.B.5 or Paragraph II.F., in
the event the making, using or selling of the Licensed Patented Products or
Processes or Licensed Non-Patented Products or Processes is determined, by a
court of final competent jurisdiction, to infringe one or more claims of a
valid, subsisting patent or other proprietary right owned by a third party, no
royalty payments shall be due BOARD with respect to such Product or Process from
such infringing activities in that jurisdiction from the time such determination
is made until such patent or other proprietary right expires. In the event that
any party hereto is able to negotiate with a third party a license for royalties
based on a good faith assessment of the strength and enforceability of said
third party’s patent or other proprietary right, royalty payments due under
Article III will be paid only to the extent that such payments exceed any
royalty payments made by LICENSEE to such third party as a result of such
negotiated license but in no event shall such payments be reduced below fifty
percent (50%) of that otherwise due.

VI.

DURATION AND TERMINATION

A. Unless otherwise provided herein, this Agreement shall remain in full force
and effect until the later to occur of (i) the expiration of the last patent
relating to the Licensed Subject Matter or Improvement licensed hereunder or
(ii) seventeen (17) years from the date of the last Notice of Acceptance (as
hereinafter defined). A “Notice of Acceptance” is a written communication by one
of UTSCC and LICENSEE to the other of such parties advising (a) in the case of
such notice originating from UTSCC, that new technology covered by this
Agreement has been licensed to LICENSEE hereunder, or (b) in the case of such
notice originating from LICENSEE, that LICENSEE has accepted the license of new
technology that is covered by this Agreement; or, in the event that no patent
issues and no such Notice of Acceptance is given under rights granted herein,
this Agreement automatically terminates seventeen (17) years after the effective
date of this Agreement. It is understood that no royalties shall be due on any
sales of Licensed Patented Products or Processes in any country where the
applicable BOARD Patent Rights have previously expired or where, pursuant to
other provisions of this Agreement, no further royalty payments are due for
other reasons.

B. This Agreement may be terminated by either party, if the other party
substantially fails to perform or otherwise materially breaches any of the
material terms, covenants or provisions of this Agreement, such termination to
be effected in accordance with the provisions hereof. In such event, the
non-breaching party shall give written notice of intent to terminate to the
breaching party stating the grounds therefor. The party receiving the notice
shall have sixty (60) days thereafter to correct such breach. If such breach is
not corrected within said sixty (60) days after notice as aforesaid, then the
party sending the notice of intent to terminate, at its option, may terminate
this Agreement by further written notice thereof to the party in breach,
provided however, that if such breaching party

 

- 12 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

notifies the terminating party that it is in good faith attempting to cure such
breach, describing the manner thereof, or if the breach is incurable and the
breaching party is willing to compensate in damages, such termination may not
occur during the period of such cure or negotiation of damages.

C. BOARD shall have the right, upon ninety (90) days’ written notice, to
terminate the license grant with respect to a particular Product without
terminating this Agreement if LICENSEE has failed to commercialize such Product.
If the LICENSEE shall demonstrate to the reasonable satisfaction of the BOARD
that it has an ongoing and active research, developmental, manufacturing,
marketing, clinical testing, or licensing program, directed toward production
and sale of such Product, then LICENSEE shall be deemed to have satisfied the
requirements herein to commercialize such Product.

D. In the event either LICENSEE or UTSCC (a) discontinues business, except for
assignments permitted pursuant to Article X herein, or pursuant to the granting
of any sublicenses permitted hereunder to the extent that such sublicenses do
not conflict with Article X herein, (b) applies for or consents to appointment
of a receiver, trustee or liquidator for it or all or a substantial portion of
its assets, (c) has filed against it an involuntary petition in bankruptcy which
is not dismissed or stayed within one hundred twenty (120) days of filing, or
(d) files a voluntary petition in bankruptcy or a petition or answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, then at
any time thereafter for so long as such event continues in effect, UTSCC, with
respect to any such action by or against LICENSEE, and LICENSEE, with respect to
any such action by or against UTSCC, may terminate this Agreement with respect
to such defaulting party upon written notice thereof to the defaulting party,
provided, however, that with respect to the occurrences described in (b),
(c) and (d) above, this Agreement shall not be terminable so long as LICENSEE is
in good faith attempting to reorganize, pursuant to Chapter 11 of the Bankruptcy
Code, so as to continue its operations.

E. In the event of termination of the Agreement in whole or in part for any
reason whatsoever, the following shall apply, limited, however, to those BOARD
Patent Rights and BOARD Technical Information being terminated and applicable
Products:

1. No party shall thereby be discharged from any liability or obligation to any
other party which became due or payable prior to the effective date of such
termination;

2. If LICENSEE, its Subsidiaries or its sublicensees then possess Products, have
started the manufacture thereof or have accepted orders therefor, LICENSEE, its
Subsidiaries or sublicensees shall have the right to sell their inventories
thereof, complete the manufacture thereof and market such fully manufactured
Products, and/or manufacture and sell Products, in order to fulfill such
accepted orders, subject to the obligation of LICENSEE to pay BOARD the earned
royalty payments and provide the reports therefor as provided in Articles III
and IV of this Agreement;

 

- 13 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

3. Subject to Paragraph VI.E.2., LICENSEE shall discontinue, and shall cause its
Subsidiaries and sublicensees to discontinue, the manufacture, use, marketing
and sale of Products, and shall, at BOARD’S option, terminate or assign any
sublicenses granted hereunder to BOARD, and LICENSEE shall immediately
discontinue use of the Names; and

4. All rights sold, assigned or transferred by BOARD to LICENSEE hereunder and
then subject to termination shall revert to BOARD, and LICENSEE agrees to
execute all instruments necessary and desirable to revest said rights in BOARD.

5. LICENSEE’S right to file and prosecute suits against infringers for
activities occurring during the term of this Agreement shall survive the
termination or expiration of this Agreement.

VII.

ADDRESSES

A. Any notice, communication, request, instruction, payment or other document
required or permitted herein shall be deemed delivered upon mailing by regular
mail (except in the case of notice provided for herein, in which case certified
mail, return receipt requested, shall be required), postage prepaid, or by
prepaid telegram, or upon personal delivery, to the parties at the following
addresses:

 

If to the LICENSEE:    

Argus Pharmaceuticals, Inc.

2170 Buckthorne Place, Suite 350-A

The Woodlands, Texas 77380

Attention: President

If to UTSCC:    

Mr. Steven C. Schultz

Executive Vice President

for Administration

The University of Texas System

Cancer Center

1515 Holcombe

Houston, Texas 77030

 

- 14 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

If to BOARD or SYSTEM:    

Office of General Counsel

The University of Texas System

201 West 7th Street

Austin, Texas 78701

(or at such other address in care of such other person as hereafter shall be
designated in writing by any party). With respect to any notices to the BOARD,
SYSTEM, or UTSCC involving intellectual property right matters, a copy shall be
sent to:

System Intellectual Property Officer

Office of General Counsel

The University of Texas System

201 West 7th Street

Austin, Texas 78701

VIII.

CONFIDENTIAL INFORMATION

A. BOARD, UTSCC and LICENSEE each agree that all information relating to the R &
D Contract and the Licensed Subject Matter and Improvements licensed hereunder
contained in documents marked “Confidential” which are forwarded to one by the
other shall be received in strict confidence, used only for the purposes of this
Agreement or said R & D Contract, and not disclosed by the recipient party
(except as required by law), its agents or employees without the prior written
consent of the forwarding party, unless such information (i) was in the public
domain at the time of disclosure, (ii) later became part of the public domain
through no act or omission of the recipient party, its employees, agents,
successors, or assigns, (iii) was lawfully disclosed to the recipient party by a
third party having the right to disclose it, (iv) was already known by the
recipient party at the time of disclosure or (v) was independently conceived,
discovered, or reduced to practice or (vi) is required to be submitted to a
government agency pursuant to any obligation imposed or right granted hereunder.

Each party’s obligation of confidence hereunder shall be fulfilled by using the
same degree of care with the other party’s confidential information it uses to
protect its own confidential information. Nothing contained herein shall prevent
BOARD, UTSCC or LICENSEE, its Subsidiaries or its sublicensees from disclosing
information to the extent such information is required to be disclosed, and
after securing or making a good faith effort to secure confidentiality
limitations comparable to the foregoing, (i) in connection with the securing of
necessary governmental authorization for LICENSEE’s, its Subsidiaries’ or
sublicensees’ manufacture, use or sale of a Licensed Patented Product or Process
or Licensed Non-Patented Product or Process, (ii) for the purpose of BOARD’s,
UTSCC’s, LICENSEES’s, or any of their Subsidiaries’ or sublicensees’ compliance
with governmental regulations, (iii) for the purpose of sublicensing or
distribution and sale as provided for herein, or (iv) in connection with the
development, manufacture, use or sale of any Product as provided for herein.

 

- 15 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Except as herein expressly provided, or as provided in the R & D Contract, UTSCC
and BOARD further agree that they will not use the BOARD Patent Rights or BOARD
Technical Information for the benefit of any party other than LICENSEE, itself
and Board, or that any such use (except as provided for noncommercial academic
purposes) shall be solely for the performance of its obligations under such
Agreement. UTSCC shall obtain appropriate written agreements from all persons
other than employees that may have access to the BOARD Patent Rights or BOARD
Technical Information pursuant to which such party agrees to so maintain in
strict confidence all such material and not to use such material except for the
benefit of LICENSEE, UTSCC or Board, and UTSCC shall obligate all employees to
maintain the confidentiality of all such information and not to use such
material except as permitted in such Agreements. The obligations imposed by this
section shall exist for so long as this Agreement is in force and for a period
of three (3) years thereafter, unless a license grant is terminated for failure
to commercialize in accordance with Paragraph VI. C., above, or for failure to
pay as provided in Articles III and IV, or because of any other material default
of LICENSEE hereunder, in which cases UTSCC’s and BOARD’s obligations of
confidentiality with respect to such Licensed Subject Matter also terminate.

IX.

ENTIRE AGREEMENT

A. This Agreement, together with the R & D Contract, as well as the schedules
and exhibits thereto and hereto, contains the entire agreement and understanding
between the parties with respect to the subject matter hereof, and merges all
prior discussions, representations and negotiations with respect to the subject
matter of this Agreement and is to be interpreted in accordance with the laws of
the State of Texas.

X.

ASSIGNMENT

A. This Agreement may not be assigned by any party, without the prior written
consent of the other parties, which consent shall not be unreasonably withheld,
provided that LICENSEE may assign this Agreement to any purchaser or transferee
of all or substantially all of LICENSEE’s business upon prior written notice to
BOARD, and provided further, that nothing shall prevent LICENSEE from entering
into sublicensing agreements, or the sale of marketing rights as herein
provided, with other parties. This Agreement shall be binding upon and inure to
the benefit of BOARD, UTSCC, LICENSEE and their respective permitted assigns and
sublicensees and successors in interest.

LICENSEE agrees that it shall provide copies of all sublicenses and assignments
to UTSCC.

 

- 16 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

XI.

REPRESENTATIONS AND WARRANTIES

BOARD, and where applicable, UTSCC, make the following representations and
warranties, as of the effective date hereof;

A. Except as otherwise disclosed to LICENSEE, BOARD represents and warrants that
it owns the entire right, title and interest in and to the BOARD Patent Rights,
including without limitation the patents and patent applications listed on
Schedule I., and the BOARD Technical Information and that there are no
outstanding liens, encumbrances, agreements or understandings of any kind,
either written, oral or implied which are inconsistent with any provision of
this Agreement, except to the extent that research funded by Federal Government
grants may be subject to a reserved non-exclusive license to the Government.
Except for the foregoing, BOARD represents and warrants that it has the sole
right to grant licenses under the BOARD Patent Rights and BOARD Technical
Information and that it has not granted a license, made any assignment, or
granted any rights with respect thereto, to any other person.

B. BOARD and UTSCC represent and warrant that, to the best of their knowledge
and except as otherwise disclosed to LICENSEE, no individual or entity has
asserted that BOARD, or any employee, agent, representative or other person
affiliated with BOARD is infringing or has infringed any foreign or domestic
patent or has misappropriated or improperly used or disclosed any trade secret,
confidential information or know-how which relates in any manner to the subject
matter of this Agreement.

C. BOARD and UTSCC represent and warrant that they have no knowledge that any
person or individual is infringing or has infringed any foreign or domestic
patent included within the BOARD Patent Rights, or has misappropriated or
improperly used or disclosed any trade secret, confidential information, or
know-how included within the BOARD Technical Information.

D. BOARD and UTSCC represent and warrant that they have received no notice that
any patent or patent application listed on Schedule I. is the subject of any
reexamination proceeding or any pending interference, opposition, cancellation
or other protest proceeding.

E. BOARD and UTSCC represent and warrant that they have no knowledge of any
foreign or domestic patent or patent application which is reasonably expected by
BOARD to restrict LICENSEE from manufacturing, using or selling any Product.

F. Except as otherwise disclosed to LICENSEE, BOARD and UTSCC represent and
warrant that neither of them is aware of any sponsored research and development
program between UTSCC and a party other than LICENSEE which relates to or in any
way affects the Licensed Subject Matter. BOARD and UTSCC shall not enter into
any agreement which will adversely affect the ability of LICENSEE to exercise
the rights granted herein, without the prior written consent by an authorized
representative of LICENSEE.

 

- 17 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

XII.

INDEMNIFICATION

A. LICENSEE agrees to indemnify and hold harmless UTSCC, SYSTEM, BOARD and their
Regents, officers, agents and employees (“Indemnified Person”) from any
liability, loss or damage they may suffer as a result of claims, demands, costs
or judgments against them arising out of the activities conducted pursuant to
this Agreement, provided, however, that any such liability, loss or damage
resulting from, arising out of, or incident to, directly or indirectly, the
following subsections a. or b. is excluded from this indemnification:

a. Any negligent or willful failure to comply with any applicable FDA or other
governmental requirements; or

b. The negligence or willful malfeasance of an Indemnified Person.

UTSCC agrees to endeavor in good faith to provide LICENSEE with a copy of a
notice of claim or action which is a matter subject to indemnification in
accordance with the terms hereof, in order for LICENSEE to defend such claim or
action. LICENSEE shall have the right to control the defense of any such claim
or action, at its own expense. UTSCC and Board agree to cooperate with LICENSEE
in the defense of such claim or action. Failure of UTSCC to notify LICENSEE as
required above or to cooperate with LICENSEE, which failure materially adversely
affects LICENSEE’s ability to defend such claim or action or directly results in
LICENSEE incurring liability hereunder, shall relieve LICENSEE from any
obligation of indemnification hereunder. In the event that an Indemnified Person
who is no longer associated with UTSCC, SYSTEM or BOARD fails to notify UTSCC,
BOARD or LICENSEE of, or cooperate with LICENSEE with respect to, any claim or
action which is a matter subject to indemnification in accordance with the terms
hereof, which failure materially adversely affects LICENSEE’s ability to defend
such claim or action or directly results in LICENSEE incurring liability
hereunder, LICENSEE shall be relieved from its obligation of indemnification to
such Indemnified Person hereunder.

XIII.

PUBLICITY AND NEWS RELEASES

BOARD, UTSCC, and LICENSEE acknowledge that any party hereto may wish to
distribute periodically informational releases and announcements to the news
media regarding this Agreement. No party shall release such materials containing
the name of another

 

- 18 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

party or any of its employees without the prior approval by an authorized
representative of such party, which said approval shall not be unreasonably
withheld. Should a party reject a proposed news release, the parties agree to
discuss the reasons for such rejection, and every effort shall be made to
develop an appropriate informational news release.

XIV.

MISCELLANEOUS

A. CAPTIONS. The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.

B. SEVERABILITY. If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provisions is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

C. EFFECTIVE DATE. This Agreement shall be effective as of the date of the
execution of the R & D.Contract by both LICENSEE and UTSCC.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM         BY:  

/s/ Michael E. Patrick

    Date:  

                                 

    Michael E. Patrick           Executive Vice Chancellor for Asset Management
        ATTEST:         BY:  

 

    Date:  

                                 

    Executive Secretary, Board of Regents           The University of Texas
System         APPROVED AS TO FORM:         BY:  

/s/ Dudley R. Dobie, Jr.

    Date:  

                                 

    Dudley R. Dobie, Jr.           Office of General Counsel           The
University of Texas System        

 

- 19 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONTENT APPROVED:         THE UNIVERSITY OF TEXAS SYSTEM CANCER CENTER        
BY:  

/s/ Charles A. LeMaistre M.D.

    Date:   6/30/88     Charles A. LeMaistre, M.D.           President        
THE MACROPHAGE COMPANY, INC.         (to be renamed “ARGUS PHARMACEUTICALS,
INC”)         BY:  

/s/ Martin P. Sutter

    Date:  

 

    Martin P. Sutter           President        

 

- 20 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE I

TO

EXCLUSIVE LICENSE AGREEMENT

 

1. “Liposome Incorporated Nystatin” Lopez-Berestein, Juliano, Hopfer, Mehta,
U.S. Serial No. 021,367. Filed March 3, 1987. (UTSCC: 048)

 

2. “Liposome Compositions of Anthracycline Derivatives” Perez-Soler, Priebe,
Lopez-Berestein, U.S. Serial No. 051,890. Filed May 19,1987. (UTSCC: 053)

 

3. “Liposome Incorporated Mepartricin” Lopez-Berestein, Mehta, U.S. Serial
No. 114,280. Filed October 27, 1987. (UTSCC: 056)

 

4. “Formulation and Use of Retinoic Acid and its Analogues in the Treatment of
Cancer” Lopez-Berestein, Mehta, Perez-Soler, patent search approved by UTSCC
Patent Committee on February 9, 1987. (UTSCC: 062)

 

5. “Esters of 3’-Deaminodoxorubicin, Liposomal Compositions Thereof and Methods
for Their Use” Priebe, Patent Application U.S. filing approved by UTSCC Patent
Committee August 11, 1987. (UTSCC: 064)

 

- 21 -

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.